Dismissed and Memorandum Opinion filed June 11, 2009







Dismissed
and Memorandum Opinion filed June 11, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00294-CV
____________
 
JOHN PALMER, Appellant
 
V.
 
NORMAN ARNOLD, Appellee
 

 
On Appeal from the
190th District Court
Harris County,
Texas
Trial Court Cause
No. 2008-40006
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 10, 2009.  On May 15, 2009, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Seymore, Brown, and
Sullivan.